DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/28/2021 canceling Claim 12 and amending Claims 7 – 11. Claims 7 – 11 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Fil on 11/02/2021.
The application has been amended as follows: 
Claims 9 and 11 have been amended to - -
9. (Currently amended) The method as claimed in claim 7, wherein the introduction of the variable water fraction into the first steam mass flow or the second steam mass flow is realized by a change in the feed-water mass flow flowing into a steam generator arranged upstream of the steam turbine.
11. (Currently amended) The method as claimed in claim 7, wherein the introduction of the variable water fraction, and the opening or closing [[at]] of the turbine valve and a turbine valve of at least one other pressure stage, is realized in a plurality of the pressure stages of the steam turbine. - -

Allowable Subject Matter
Claims 7 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Bruckner (Pub. No. US 20130167504 A1) does not teach in combination with the other claim limitations:
In the independent claim 7, the prior art fails to disclose or render obvious a method for brief power matching wherein introducing a variable water fraction as soon as the pressure measurement has fallen below or has exceeded the pressure target value, wherein the variable water fraction is introduced into the steam mass flow until a steam temperature target value is reached, which is determined from a difference between a predefined basic steam temperature target value and an output value of a regulator which has at least proportional action and which evaluates and compensates for the difference between the pressure measurement and the pressure target value.
No prior art was found to combined with Bruckner to reach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant arguments are accepted regarding 35 USC 112.  Gains for proportional type regulators are determined according to specific integration that is consistent with applicant par. 14. Also it appears that that broadest reasonable interpretation for proportional regulator includes analog version as well as digital computer type version (see US 4461258, col. 3, ll. 20-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741